DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/20/2021 has been entered and fully considered.  Claims 1, 4-7, 9-11, 15-16, 18, and 20 are pending.  Claims 2-3, 8, 12-14, 17, and 19 are cancelled.  Claims 1 and 7 are amended.  Claims 1, 4-7, 9-11, 15-16, 18, and 20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent).
Regarding claims 1 and 6, Hanelt discloses a negative electrode active material for a secondary battery (Abstract).  The negative electrode active material comprises nanoscale silicon particles which are not aggregated (i.e. primary particles) ([0031], [0034]) and has a d10>40 nm, a d90<500 nm, and d90-d10<300 nm ([0069]).  Hanelt further discloses the surface of the nanosize silicon particles is covered by an oxide layer, i.e. a silicon oxide layer ([0050]).
As discussed above, Hanelt discloses a d10>40 nm and a d90<500 nm ([0069]).  Hanelt further discloses the d10 and d90 are provided in this range to achieve good cycling behavior, a very high reversible capacity, and improved mechanical stability ([0031]-[0032], [0035]).  Furthermore, Hanelt discloses d90 is particularly relevant for the layer thickness of an electrode because it determines the minimum electrode thickness.  Particles which are too large can lead to short circuits between the negative electrode and the positive electrode.  Particles which are too small contribute less to the electrode capacity ([0036]).  For the reasons above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the d10 and d90 as claimed. 
Claim 1 recites a product-by-process limitation (i.e. a chemical silicon oxide layer formed by an oxidizing solvent on the core).  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The oxide layer of Hanelt does not appear to differ structurally from the claimed chemical silicon oxide layer.  Furthermore, Hanelt discloses the nanosize silicon particles are milled in a suspension using an alcohol, such as ethanol ([0073]-[0076], [0112]) and the surface of the nanosize silicon particles can be covered by an oxide layer or by other inorganic and organic groups, depending on the production process.  Particularly preferred unaggregated nanosize silicon particles bear Si—OH groups or covalently bound organic groups such as alcohols or alkenes on the surface ([0050], [0051]).
Hanelt is silent regarding the median particle diameter D50 of the silicon-based primary particles being 80 nm to 100 nm and circularity of the silicon-based primary particles is in a range of 0.6 to 0.9, wherein the circularity is defined as: 
                
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                    i
                    t
                    y
                    =
                    
                        
                            2
                            
                                π
                                A
                            
                        
                        
                            P
                        
                    
                
            
where A is a projected area of the two-dimensionally projected silicon-based primary particles, and P is a perimeter of the two-dimensionally projected silicon-based primary particles.
Cho ‘855 discloses a silicon-based active material (Abstract) and teaches an average diameter of the silicon-based active material particles is in the range of 30 nm to 300 nm and may be in the range of 30 nm to 200 nm.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 is less than 30 nm, the relative proportion of a conductive layer or a particle-type conductive material in the active material slurry increase, and thus battery capacity decreases.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 exceeds 300 nm, circularity is increased to minimize surface energy or it becomes difficult to amorphize the silicon-based active material particles 100A_1 and 100A_2 ([0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the average particle size (which appears to correspond to D50, based on the discussion in [0072] of Cho ‘855) to limit a battery capacity decrease and limit a minimization of surface energy or make it easier to amorphize the silicon-based active material particles.
Regarding the circularity, Cho ‘855 teaches a circularity of a silicon-based active material particle is equal to or greater than 0.6 and less than or equal to 0.8.  Cho ‘855 teaches particles with too low a circularity may be subdivided from relatively thin outer portions due to a plurality of number of times of charging and discharging, and thus service life thereof may be deteriorated.  Cho ‘855 teaches in particles with too high a circularity, cracks or fractures easily occur due to tensile stress applied to a lithiation layer.  Due to the cracks or fractures, formation of a SEI layer on exposed surfaces of the cores of silicon particles is promoted, thereby deteriorating the service life of a battery ([0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the circularity as taught by Cho ‘855 to limit deterioration of service live of a battery.
Regarding the claimed particle distribution width (D90-D10)/D50, given the teaching of Hanelt of the breadth d90-d10 < 300 nm and the D50 of Cho ‘855 as discussed above, the particle distribution width as claimed (D90-D10)/D50 is overlapped by Hanelt and Cho ‘855.  The particle distribution width would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Hanelt and Cho ‘855 overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 7, Hanelt discloses a negative electrode active material for a secondary battery and a method of making the same (Abstract).  The negative electrode active material comprises nanoscale silicon particles which are not aggregated (i.e. primary particles) ([0031], [0034]) and has a d10>40 nm, a d90<500 nm, and d90-d10<300 nm ([0069]).  Hanelt discloses the silicon particles preferably have a sphericity of 0.5<ψ<0.85 ([0057]).  
As discussed above, Hanelt discloses a d10>40 nm and a d90<500 nm ([0069]).  Hanelt further discloses the d10 and d90 are provided in this range to achieve good cycling behavior, a very high reversible capacity, and improved mechanical stability ([0031]-[0032], [0035]).  Furthermore, Hanelt discloses d90 is particularly relevant for the layer thickness of an electrode because it determines the minimum electrode thickness.  Particles which are too large can lead to short circuits between the negative electrode and the positive electrode.  Particles which are too small contribute less to the electrode capacity ([0036]).  For the reasons above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the d10 and d90 as claimed. 
The method comprises milling a silicon powder suspended in a solvent, such as alcohols, with milling media (i.e. applying mechanical stress energy) ([0071]-[0077]) and drying ([0089], [0114], [0118]).  Hanelt discloses the surface of the nanosize silicon particles can be covered by an oxide layer or by other inorganic and organic groups, depending on the production process.  Particularly preferred unaggregated nanosize silicon particles bear Si—OH groups or covalently bound organic groups such as alcohols or alkenes on the surface ([0050], [0051]).  Therefore, Hanelt discloses a silicon particle core and a chemical silicon oxide layer formed by the oxidizing solvent on the core.
Hanelt is silent regarding the median particle diameter D50 of the silicon-based primary particles being 80 nm to 100 nm and circularity of the silicon-based primary particles is in a range of 0.6 to 0.9, wherein the circularity is defined as: 
                
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                    i
                    t
                    y
                    =
                    
                        
                            2
                            
                                π
                                A
                            
                        
                        
                            P
                        
                    
                
            
where A is a projected area of the two-dimensionally projected silicon-based primary particles, and P is a perimeter of the two-dimensionally projected silicon-based primary particles.
Cho ‘855 discloses a silicon-based active material (Abstract) and teaches an average diameter of the silicon-based active material particles is in the range of 30 nm to 300 nm and may be in the range of 30 nm to 200 nm.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 is less than 30 nm, the relative proportion of a conductive layer or a particle-type conductive material in the active material slurry increase, and thus battery capacity decreases.  When an average diameter of the silicon-based active material particles 100A_1 and 100A_2 exceeds 300 nm, circularity is increased to minimize surface energy or it becomes difficult to amorphize the silicon-based active material particles 100A_1 and 100A_2 ([0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the average particle size (which appears to correspond to D50, based on the discussion in [0072] of Cho ‘855) to limit a battery capacity decrease and limit a minimization of surface energy or make it easier to amorphize the silicon-based active material particles.
Regarding the circularity, Cho ‘855 teaches a circularity of a silicon-based active material particle is equal to or greater than 0.6 and less than or equal to 0.8.  Cho ‘855 teaches particles with too low a circularity may be subdivided from relatively thin outer portions due to a plurality of number of times of charging and discharging, and thus service life thereof may be deteriorated.  Cho ‘855 teaches in particles with too high a circularity, cracks or fractures easily occur due to tensile stress applied to a lithiation layer.  Due to the cracks or fractures, formation of a SEI layer on exposed surfaces of the cores of silicon particles is promoted, thereby deteriorating the service life of a battery ([0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the circularity as taught by Cho ‘855 to limit deterioration of service live of a battery.
Regarding the claimed particle distribution width (D90-D10)/D50, given the teaching of of Hanelt of the breadth d90-d10 < 300 nm and the D50 of Cho ‘855 as discussed above, the particle distribution width as claimed (D90-D10)/D50 is overlapped by Hanelt and Cho ‘855.  The particle distribution width would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Hanelt and Cho ‘855 overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claims 9-10, modified Hanelt discloses the method of claim 7.  Hanelt discloses the nanosize silicon particles are milled in a suspension using an alcohol, such as ethanol ([0073]-[0076], [0112]).  Hanelt further discloses the surface of the nanosize silicon particles can be covered by an oxide layer or by other inorganic and organic groups, depending on the production process.  Particularly preferred unaggregated nanosize silicon particles bear Si—OH groups or covalently bound organic groups such as alcohols or alkenes on the surface ([0050], [0051]).
Regarding claim 11, modified Hanelt discloses the method of claim 7.  Hanelt discloses the nanosize silicon particles are wet milled using milling media, such as yttrium oxide-stabilized zirconium oxide milling beads ([0077], [0112]).
Regarding claim 20, modified Hanelt discloses the method of claim 7.  Cho ‘855 discloses before drying, an aging operation for reducing stress by additionally oxidizing the silicon-based active material particles by dispersing and stirring the result product in an oxidant solvent may be further performed.  Through the aging operation, the residual stress accumulated in the core and/or the chemical oxidation layer of the silicon particles during a refining process using compression stress and shearing stress is alleviated, and the chemical oxidation layer is additionally generated.  As a result, the strength of the chemical oxidation layer is increased, and thus the chemical oxide layer may serve as a clamping layer capable of suppressing a volume change of the core of the silicon particles during charging and discharging ([0068]).   For the above reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform an aging operation as taught by Cho ‘855.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent) as applied to claim 3 above, and further in view of WO 2015/156620 A1 (“Cho ‘620” – US 2017/0033357 A1 cited herein as an English language equivalent).
Regarding claims 4 and 16, modified Hanelt discloses the negative electrode active material of claim 3.  Hanelt is silent regarding the oxygen content relative to the total weight of the silicon particle cores and the silicon oxide layer is limited to the range of 9 wt% to 20 wt%.
Cho ‘620 discloses an anode active material comprising a silicon core 10 and a shell 20A surrounding the silicon core 10 and including silicon oxide (Abstract; Fig. 1; [0023]).  The silicon-based active material composite 100A contains oxygen, an amount of which is limited to a range of 9 wt % to 20 wt % with respect to a total weight of silicon forming the silicon core 10 and the shell 20A including silicon oxide ([0027]).  When the amount of oxygen is less than 9 wt %, an effect of restraining volume expansion is insufficient, and thus, the capacitance maintenance rate of the silicon-based active material composite is reduced to 80% or less and lifespan deterioration due to the volume variation may not be addressed.  However, when the amount of oxygen exceeds 20%, although the capacity maintenance rate is improved, the initial charging/discharging efficiency is reduced to 80% or less and an energy density degrades ([0030]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an oxygen content in the range claimed and to optimize the oxygen content as taught by Cho ‘620.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent) as applied to claim 3 above, and further in view of WO 2015/163695 A1 (“Cho ‘695” – US 2017/0047580 A1 cited herein as an English language equivalent).
Regarding claim 5, modified Hanelt discloses the negative electrode active material of claim 1.  Hanelt discloses the silicon has high purity ([0046], [0112]), but is silent regarding the silicon having a purity of 99% or greater.
Cho ‘695 discloses a negative electrode active material comprising silicon (Abstract) and teaches the silicon particles may comprise silicon having a purity of 99% or greater capable of maximizing capacity ([0031]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide silicon having a purity of 99% or greater as taught by Cho ‘695 to maximize capacity.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0126538 A1 (“Hanelt”) in view of WO 2016/013855 A1 (“Cho ‘855” – US 2017/0214042 A1 cited herein as an English language equivalent) as applied to claims 1 and 10 above, and further in view of US 2014/0272592 A1 (“Thompkins”).
Regarding claims 15 and 18, modified Hanelt discloses the negative electrode active material of claim 1 and the method of claim 10.  Hanelt is silent regarding the D100 particle size of the silicon-based primary particles being less than 250 nm.
Thompkins discloses an active material for a lithium ion battery (Abstract; [0032]).  Thompkins teaches the concept of particle size distribution of the active material contributing to power performance and/or volumetric capacity.  As the packing improves, the volumetric capacity will typically increase.  The properties of particle size of the active material can be described in terms of, for example, D100 (maximum size of the largest particle) ([0141]).  In one embodiment, the D100 ranges from 5 nm to 500 nm ([0144]).  Because Thompkins links the particle size distribution, including D100, to power performance and/or volumetric capacity it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the D100 to achieve desired power performance and/or volumetric capacity.

Response to Arguments
Applicant's arguments filed 12/20/2021 regarding the rejection under 35 USC 103 in view of Hanelt and Cho ‘855 have been fully considered but they are not persuasive.
Applicant alleges the presence of unexpected results in the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, the evidence provided in support of the allegation of unexpected results is not commensurate in scope with the claimed invention.  In the data provided for Examples 1-3, the sphericity (i.e. circularity) is 0.75 to 0.8, D10 is 50-58 nm, D50 is 88-100 nm, D90 is 130-150 nm, and the particle distribution width (D90-D10)/D50 is 0.82-1.00; while in the claimed invention, the broadest claims recite broader limitations for the sphericity (i.e. circularity) (0.6 to 0.9), D10 (50-80 nm), D50 (80-100 nm), D90 (100-150 nm), and the particle distribution width (D90-D10)/D50 (1.0 or less).  It is unclear if the entire claimed range would appreciate the benefits identified by applicant.  
Applicant argues the benefits shown in the examples at particle distribution widths from 1.0 to 0.89 to 0.82 would be expected to be maintained at lower values and refers to Table 3 to demonstrate a trend in the data.  However, the range over which the data for particle distribution width is significantly smaller than that claimed range.  Compare 0.82-1.00 to less than 1.0.  (It is acknowledged that the smallest possible particle distribution width given the claimed ranges for D10, D50, and D90 is 0.2.)  It is not clear that the trend would continue for the entire claimed range.
Applicant’s arguments to the sphericity of Hanelt are moot in view of the rejection above.  Cho ‘855 is relied upon to teach this feature.
For these reasons, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727